Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Clair et al. (US 20090141916 A1) in view of Honda et al. ( CN105706465 A). 

 As to Claim 1, Clair teaches an electrodynamic drive for flat loudspeaker systems (flat-panel loudspeakers with acoustic radiating diaphragm actuated by an electrodynamic transducer, [0007] comprising: enclosure with an opening at a first end, loudspeaker 100 includes a housing 102 which serves as a support structure for components of loudspeaker 100. [0055], Figure 1 said enclosure (housing 102, contains magnetic, mechanical, and electro-magnetic devices, while providing a stable framework from which the loudspeaker may operate. For example, disposed within housing 102 is a transducer assembly 112. [0057]) having disposed therein a magnetic system ( magnetic system including pole piece 114, one or more magnets 118, [0057]-[[0058] and a cylindrical coil ( transducer assembly 112 includes a voice coil assembly 129 that includes voice coil former 130, [0062]) having a first end proximate the enclosure opening and a second end ( cylindrical housing 102 having an open end attached to diaphragm 136, Figure 2);  a membrane ( 136, [0064]) located proximate the enclosure( housing 102) opening  and attached to the cylindrical coil through said enclosure opening ( voice coil former 130) and cylindrical coil to external contact terminals( input terminals by which external voltage source is connected to the transducer, [0114]). Regarding the following: wherein the flexible wires adapted to supply an electrical signal to the cylindrical coil received from the contact terminals, Clair teaches ( input terminals by which external voltage source is connected to the transducer, [0114]); wherein  the magnetic system comprises: a cylindrical permanent magnet ( pole piece 114 )disposed proximate the cylindrical coil( voice coil 132) second end; a ferrite ring coaxially surrounding the cylindrical permanent magnet with a cylindrical gap therebetween, inner surfaces 120 of magnets 118 encircle pole piece 114, and are separated a distance D' from an outer surface 122 of pole piece 114. Thus, magnets 118 form a concentric ring having a circumference and diameter that is greater than pole piece 114. Magnets 118 may include liquid encased ferrites, and/or solid materials. See at least [0059]. Regarding the  following:   two centering washers in the form of concentrically flexible corrugated disks fixed at a predetermined distance from each other,each washer having a center hole for attaching to the cylindrical coil extending therethrough, and respective outer perimeters attached to the enclosure  and wherein a perimeter of the cylindrical coil at its second end  cylindrical coil at its second end  frame is coaxially located proximate, Clair on [0065]-[0067] teaches (Compliant members 140(1) and 140(2) are comprised of a flexible and resilient material, such as a corrugated fabric, paper, pulp/fiber blend, combinations of materials,[0065]; each compliant member 140(1), 140(2) has inner surfaces 142(1), 142(2), and outer surfaces 144(1), 144(2). The surfaces extend along a vertical axis 104, which are generally orthogonal to horizontal axis 106 (i.e., perpendicular to horizontal axis 106). [0066] As depicted in FIG. 1, transducer assembly 112 is generally disposed between inner surfaces 142(1), 142(2). Outer peripheral edges 148(1), 148(2) of compliant members 140(1), 140(2), are attached to lips 150(1), 150(2) of housing 102. For example, compliant members 140 may be attached to lips 150 by an adhesive, or other suitable mechanical fastening mechanisms. Furthermore, as appreciated by those skilled in the art, it is possible to for compliant members 140 to be attached indirectly to housing 102, such by an intermediary member (not shown) such as a washer-type device. [0067] A central-peripheral edge 152(1) of compliant member 140(1) is attached to external surface 133 of voice-coil former. See at least Figure 2. Thus, Clair teaches a washer type device to attach the compliant members 140 to the housing 102, and further teaches [0069] Shaft 141 extends through central chamber 116 along horizontal axis 106. Shaft 141 mechanically links voice-coil former 130 to compliant member 140(2). but does not explicitly teach the flexible wires adapted to supply an electrical signal to the cylindrical coil received from the contact terminals. However, driving the transducer via signal supplied from external source to voice coil through wires is well-known in the art. 
Honda in related field (speaker devices) teaches terminal 57 on the vibration plate 53 in the thickness direction is configured between the first edge portion 54A and second edge portion 54B position terminal 57 is connected with connecting wire 58 (foil). connecting line 58 passes through the hole of the thick-walled portion 53B and the vibration plate 53 of the thin wall portion 53C of the rear surface side. baseline 55B of the initial end and terminal of the voice coil is connected with the connecting lines 58 on the framework 55A. drive signal drives the speaker 51 is supplied from the terminal 57, and via a connecting line 58 and is transmitted to the voice coil 55B. See at least page 5, [0004]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to supply an external drive signal to the voice coil of the speaker through voice coil terminals via connecting wires to drive the electrodynamic speaker or transducer. 
As to Claim 3, Clair in view of Honda teaches the limitations of Claim 1, and wherein the membrane attached to the cylindrical coil former by an intermediate ring, Clair teaches it is possible to for compliant members 140 to be attached indirectly to housing 102, such by an intermediary member (not shown) such as a washer-type device. [0067]. Clair in view of Honda does not explicitly teach the membrane attached to the cylindrical coil former by an intermediate ring. However, it would have been obvious to one of ordinary skill in the art, to use any known mechanical fastening mechanism such as intermediary rings to fasten the membrane to the cylindrical coil instead of using adhesives. 
2. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clair et al. (US 20090141916 A1) in view of Honda et al. (CN105706465 A) in further view of Keddie (US 2502853). 

As to Claim 2, Clair in view of Honda teaches the limitations of Claim 1, and regarding the following: wherein the centering washers made of untreated fabric, Clair teaches Compliant members 140(1) and 140(2) are comprised of a flexible and resilient material, such as a corrugated fabric, paper, pulp/fiber blend, combinations of materials, [0065], but does not explicitly teach the compliant members are made of untreated fabric. However, selecting any desired material for the spider is well-known in the art. JE Keddie in related field (speaker) teaches speaker spiders made of woven fabric that is untreated. See at least col. 4 lines 44-46. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use any known material for the spider for it’s intended purpose of providing desired movement of the diaphragm. 
2. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clair et al. (US 20090141916 A1) in view of Honda et al. (CN105706465 A) in further view of Ki et al. (US 5848174).
As to Claim 5, Clair in view of Honda teaches the limitations of Claim 1, and regarding the following: wherein the two centering washers have different diameters, Clair teaches Compliant members 140(1) and 140(2) are comprised of a flexible and resilient material, such as a corrugated fabric, paper, pulp/fiber blend, combinations of materials, [0065] but does not explicitly teach the compliant members are of different diameters. However, Ki in related field (Speaker) teaches the intermediate spider 66 is like the center spider 64 but is positioned towards the outer edge of the cone 30 and thus has a larger diameter than that of the center spider 64. See at least Ki on col. 2 lines 31-35. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the compliant members having two diameters depending on the position of the compliant members.  

Allowable Subject Matter
1.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651